United States Court of Appeals
                              for the Eighth Circuit
                                   ___________

                                   No. 06-2437
                                   ___________

United States of America,            *
                                     *
            Plaintiff - Appellee,    *
                                     *    Appeal from the United States
      v.                             *    District Court for the District
                                     *    of South Dakota.
Juan Rodriguez,                      *
                                     *    [UNPUBLISHED]
            Defendant - Appellant. *
                                  ___________

                            Submitted: October 17, 2006
                                Filed: December 5, 2006
                                   ___________

Before MELLOY, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Following a jury trial, Defendant Juan Rodriguez was convicted of conspiring
to distribute in excess of five kilograms of a mixture or substance containing cocaine
in violation of 21 U.S.C. §§ 841(a)(1) and 846. The district court1 sentenced him to
135 months’ imprisonment. His conviction was supported by the testimony of
numerous coconspirators. He now argues that his coconspirators were not credible
and that their testimony is insufficient to support the conviction. This argument is
without merit, and we will not disturb the jury’s credibility assessments on appeal.

      1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
United States v. Hernandez, 301 F.3d 886, 889 (8th Cir. 2002) (“The court should not
assess the credibility of the witnesses or weigh the evidence.”).

        Regarding sentencing, Rodriguez challenges the district court’s drug quantity
determination as being clearly erroneous. This argument, too, is without merit. The
jury found beyond a reasonable doubt that the conspiracy involved over five
kilograms of cocaine. The jury’s finding was supported by substantial evidence,
including coconspirator testimony that placed the drug quantity at an amount
substantially greater than five kilograms. At sentencing, the district court was
required to determine a drug quantity under the preponderance of the evidence
standard, and the district court adopted the five kilogram quantity found by the jury.
“It is axiomatic that a fact proved beyond a reasonable doubt cannot simultaneously
be disproved by a preponderance of the evidence.” United States v. Campos, 362 F.3d
1013, 1016 (8th Cir. 2004).

      We affirm the judgment of the district court.
                      ______________________________




                                         -2-